DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 02/02/2022.
The amendments filed on 02/02/2022 have been entered. Accordingly claims 1-4, 11, 14-17, 19-20, and 28 remain pending. 

Response to Arguments
Applicant’s arguments with respect to the presently amended limitation of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant’s arguments pertaining to Bezzerides are moot because the current rejection does not rely on the teachings of Bezzerides. 
Applicant's arguments, with respect to claims 1 and 14, regarding the cuff being clipped to the mobile device over the camera such that the cuff is configured to shield the finger from environmental light have been fully considered but they are not persuasive. 
In response to applicant's argument that Segman allegedly does not teach the cuff being clipped to the mobile device over the camera such that the cuff is configured to shield the finger from environmental, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, the limitation “such that the rigid cuff is configured to shield the finger from environmental light” as recited in method claim 14 is not given weight because it simply expresses the intended result of a process step positively recited. see MPEP 2111.04. I. 
In response to applicant’s arguments that Benaron allegedly does not teach the cuff being clipped to the mobile device over the camera such that the cuff is configured to shield the finger from environmental, examiner notes that Benaron was not relied on for this limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shani (US 2009/0143655, June 4, 2009) in view of Segman (US 2014/0018647, January 16, 2014, applicant submitted prior art via the IDS), Benaron (US 2015/0148623, filed November 25, 2014), and Shani et al. (US 2002/0115935, August 22, 2002, hereinafter “Shani ‘935”).
Regarding claim 1, Shani discloses, a capillary refill time (CRT) measurement device operative to measure CRT for a finger upon release of pressure applied to the finger, the CRT measurement device (refer to system 10 in Fig. 1(c) and corresponding description, which includes the CRT sensor module 500 as shown in Figs. 2, 14, 15, 16, and corresponding descriptions, specifically see the arrangement of the CRT sensor module which is shown in Fig 1B and corresponding description of US 6,685,635 which is incorporated by reference in Shani as stated in e.g. [0154]; Examiner notes that the various disclosed arrangements of the CRT sensor module vary by the type of color sensor used, such as a color video camera or a photodiode, for example) comprising:
	a mobile device (system 10 can be an integral device e.g. hand-held device that is compact and portable [0138]) including a camera (color sensor [0057] which can be a color video camera as shown in Fig. 1B and corresponding description, e.g. col. 5, l. 20-24, col. 6, l. 1-10 in US 6,685,635) and a camera light source configured to emit light toward the finger (light source 501, Fig. 3 and corresponding description), wherein at least some of the light emitted by the camera light source is configured to reach a filed-of-view of the camera (Fig. 3 and corresponding description, e.g. [0141]-[0144], specifically see “Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. [...] The reflected light is aggregated by light sensor 503” [0143]-[0144]; Figs. 4-5 and corresponding descriptions);
 a display component (display unit 400 in Fig. 1(c));
 and an electronic processor configured to perform a CRT measurement (processor 608, Figs. 4 or 5 and corresponding description, e.g. [0148]; also see electric signals, which are provided to the processor for further analysis, serving as measure of the capillary filling time and rate in [0144]) by operations including:
		determining a time at which the pressure applied to the finger is released to being the CRT measurement (“After obtaining maximum whitening, a signal indicative thereof is provided to the user to quickly release the pressure. Measurement of the CRT is started at that instant (to) at which the skin coloring proceeds to change from its maximum whitening color to regain its original pinkish color.” [0065]; also see [0064], [0066]; also see “processor for processing data collected by said transducer and for measuring the filling time of blood vessels after releasing said pressure” [0051]);
		operating the camera to measure an optical signal from the finger over a time interval encompassing the CRT (Images are acquired of the skin area of a finger to derive a signal representative of the wavelength of light. Images are acquired from an initial time point when no pressure is applied to the finger to obtain a base-line color measurement, through a time of maximum whitening once pressure is applied to the finger and to a time point when the signal has returned to the same as the original value after releasing pressure. [0097]- [0105]; also see [0037]) beginning at the time at which the pressure applied to the finger is released (“After obtaining maximum whitening, a signal indicative thereof is provided to the user to quickly release the pressure. Measurement of the CRT is started at that instant (to) at which the skin coloring proceeds to change from its maximum whitening color to regain its original pinkish color.” [0065])
		determining a CRT value based on analysis of the measured optical signal ([0105]), and
		displaying the determined CRT value on the display component ([0109]).
Shani also discloses using one or more built in motors for applying standardized pressure to the subject’s finger wherein the one or more built in motors are controlled by the electronic processor (actuator [0142]; also see [0054], [0074]).
Shani fails to disclose a cuff, wherein the cuff is a rigid cuff with one or more built in servo motors for applying standardized pressure to the finger, and the electronic processor controlling the one or more built in servo motors.
However, Shani teaches, in a different embodiment designated “200”, a blood pressure sensor module 800, e.g. see Fig. 15 and corresponding description, which is integrated with the CRT sensor module 500. The blood pressure sensor module 800 comprises a pressure cuff 860. Shani teaches in [0182]: “The pressure applied by the cuff 860 is controllable, for example via processor 608, by means of the output of plethysmograph 840, which drives a servo-loop or the like to modify the cuff pressure such as to keep the output from the plethysmograph 840 substantially constant.”. 
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with a cuff, wherein the cuff is a rigid cuff with one or more built in servo motors for applying standardized pressure to the finger, and the electronic processor controlling the one or more built in servo motors as taught by Shani in a different embodiment designated “200” in order to ensure the standardized pressure is applied constantly and consistently to the finger ([0182] of Shani).
Shani modified by a different embodiment designated “200” fails to disclose the cuff being clipped to the mobile device over the camera such that the cuff is configured to shield the finger from environmental light.
However, Segman teaches, in an analogous field of endeavor (e.g. optical measurements of blood characteristics, Abstract), an apparatus with a chamber for a finger, i.e. cuff, (see apparatus 2 and chamber 30 in Figs. 1, 3 and corresponding descriptions) that is clipped (“It will also be appreciated that the connection of the apparatus of the present invention and the host device may be achieved by substantially any suitable means known such as, but not limited to, hook and loop arrangements, clamps, clips and elastic bands, all of which may interact directly with the host device, or alternatively with a protective cover deployed on the host device.” [0042]) to a mobile device over a camera (“There are numerous consumer devices in use today that include a digital sensor, a CPU and display. Such devices include, but are not limited to, cellular telephone, digital cameras and computers having either a built-in camera or the ability to have a digital camera attached such as by a USB port. Any of these devices therefore, can act as host a device for as apparatus that utilizes the existing digital sensor, CPU and display” [0004], [0012] Figs. 1, 3 and corresponding descriptions) such that the cuff is configured to shield the finger from environmental light (e.g. see Figs. 1, 3, and corresponding descriptions, Examiner notes that although Segman discloses an embodiment of the cuff including a hole to allow ambient light into the chamber, other embodiments utilize man-made light instead of a hole and thus would shield the finger from ambient, i.e. environmental, light).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with the cuff being clipped to the mobile device over the camera such that the cuff is configured to shield the finger from environmental light as taught by Segman in order to provide a means for measuring blood characteristics that is readily available to consumers and requires little modification ([0004], [0012], [0033] of Segman).
	Shani also fails to disclose the electronic processor being programmed by an integrated CRT application. 
However, Benaron teaches, in an analogous field of endeavor (e.g. blood characteristic optical sensing using mobile devices and wearables, Abstract), reading and processing the data obtained from image detector 141 (camera of mobile device) based on machine-readable code that is provided by an “app” to determine various blood characteristics in [0127]-[0129]. 
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with the electronic processor being programmed by an integrated CRT application as taught by Benaron in order to allow a user to perform measurements on an existing smart phone without need for further modification ([0144] of Benaron). 
	Finally, although Shani discloses determining a time at which the pressure applied to the finger is released to begin the CRT measurement, as shown above, Shani fails to disclose the determination being based on a control signal, wherein the control signal corresponds to a removal of the applied pressure by the one or more built in servo motors. 
	However, Shani ‘935 teaches, in the same field of endeavor, determining a time at which the pressure applied to the finger is released to begin the CRT measurement (“After obtaining maximum whitening, a signal indicative thereof is provided to the user to quickly release the pressure. Measurement of the CFT is started at that instant (to) at which the skin color proceeds to change from its maximum whitening color to regain its original pinkish color.” [0071]; also see “Pressure may be applied to and released from skin area 413 manually or by using mechanical apparatus which may be automatically controlled.” [0055]) based on a control signal, wherein the control signal corresponds to a removal of the applied pressure by the one or more built in servo motors (“In practice, an automatic measurement can be carried out by integrating a mechanical control apparatus into sensing device 100 adapted to control the applied pressure and release thereof by an external controller. Such mechanical apparatus may comprise a miniature linear motor that produces linear movement rather than rotational movement. Alternatively, linear movement pressure can be applied by an electromagnet or by a rotational motor with an eccentric movement mechanism. The linear movement can be controlled to depress a movable member, such as a movable transparent rigid layer, against the skin and to release the pressure by a corresponding control command.” [0078]; also see “Sensing device 100 and the processing and display unit 400 may further include receiving and transmitting circuits to enable wireless exchange of data and control commands required for CFT measurements.” [0079]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with the determination being based on a control signal, wherein the control signal corresponds to a removal of the applied pressure by the one or more built in servo motors as taught by Shani ‘935 in order to further automate the measurement of the CFT ([0078] of Shani ‘935).

	Regarding claim 2, Shani modified by Segman, Benaron, and Shani ‘935 teaches the limitations of claim 1 as stated above. Shani fails to disclose wherein the mobile device comprises a cellphone. 
	However, Segman teaches, in an analogous field of endeavor (e.g. optical measurements of blood characteristics, Abstract), using the digital sensor, CPU, display, and flash as a light source of a cellular telephone to measure blood characteristics of a subject’s appendage such as a finger in [0007], [0012], [0035], and [0039].
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with wherein the mobile device comprises a cellphone as taught by Segman in order to provide a means for measuring blood characteristics that is readily available to consumers and requires little modification ([0004], [0012], [0033] of Segman).
Regarding claim 3, Shani modified by Segman teaches the limitations of claim 1 as stated above. Shani further discloses wherein operating the camera includes operating the camera light source to illuminate the finger at least during the time interval encompassing the CRT (“Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. The degree of reflection from interior layer 507 is inversely related to blood flow in the capillaries under pressure inasmuch as blood absorbs light, the more blood in the capillaries the lesser is the reflected light.” [0143], Fig. 3 and corresponding description). Shani fails to disclose wherein the camera light source is offset laterally from the camera. Examiner notes that Shani does however teach a blood oxygenation sensor module 700, Fig. 2 and corresponding description, in which a light emitter 720 and a photodetector 740 are offset laterally. 
However, Benaron teaches, in an analogous field of endeavor (e.g. blood characteristic optical sensing using mobile devices and wearables, Abstract), a smart phone with an illuminator (camera light source) and an image camera detector (camera) in [0122]. The illuminator 103 is offset laterally from the image camera detector 141 as shown in Fig. 1.  Benaron also teaches that data is collected from the camera detector while the illuminator is turned on in [0145].
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with wherein the camera light source is offset laterally from the camera as taught by Benaron in order to provide blood characteristic sensing in easily accessible and cost effective devices such as cell phones ([0025] of Benaron).
Regarding claim 4, Shani modified by Segman, Benaron, and Shani ‘935 teaches the limitations of claim 1 as stated above. Shani further discloses wherein operating the camera comprises operating the camera to acquire video or a time sequence of still images of the finger, and the determining comprises determining the CRT value based on the acquired video or time sequence of still images (see Figs. 2 and 3A and corresponding description; specifically composite video or RGB video signal in col. 7, l. 45-48 and CFT reading in col. 8, l. 55 of US 6,685,635).
Regarding claim 11, Shani modified by Segman, Benaron, and Shani ‘935 teaches the limitations of claim 1 as stated above. Shani further discloses wherein the operation of determining the CRT value based on analysis of the measured optical signal uses red and/or green and/or blue component of a camera image stream (RGB video signal in col. 7, l. 45-48 of US 6,685,635) generated by the operation of operating the camera to detect signal distortions to calculate the CRT value (Fig. 3A and corresponding description of US 6,685,635 showing that CRT value is based on changes in signal values representative of color changes).
Regarding claim 28, Shani modified by Segman, Benaron, and Shani ‘935 teaches the limitation of claim 1 as stated above. Shani fails to disclose wherein the camera and the camera light source are arranged side-by-side on an outer surface of the mobile device.
However, Benaron teaches, in an analogous field of endeavor (e.g. blood characteristic optical sensing using mobile devices and wearables, Abstract), wherein the camera (“smartphone camera image detector 141” in Fig. 1, re-produced in part below, and corresponding description) and the camera light source (“illuminator 103” in Fig. 1 and corresponding description) are arranged side-by-side on an outer surface (see Fig. 1 and corresponding description) of the mobile device (“smartphone 101” in Fig. 1 and corresponding description).

    PNG
    media_image1.png
    430
    370
    media_image1.png
    Greyscale

The examiner notes that claim 28 is directed to the same apparatus disclosed by Shani except that the camera and camera light source are not arranged side-by-side on an outer surface of the mobile device. It has been held that merely rearranging parts only requires a routine skill in the art. Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with wherein the camera and the camera light source are arranged side-by-side on an outer surface of the mobile device as taught by Benaron in a similar manner set forth above mutatis mutandis (see MPEP 2144.04). 

Claims 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shani (US 2009/0143655, June 4, 2009) in view of Segman (US 2014/0018647, January 16, 2014, applicant submitted prior art via the IDS) and Benaron (US 2015/0148623, filed November 25, 2014).
Regarding claim 14, Shani discloses a method for measuring capillary refill time (CRT) for a finger upon release of pressure applied to the finger (refer to system 10 in Fig. 1(c) and corresponding description, which includes the CRT sensor module 500 as shown in Figs. 2, 14, 15, 16, and corresponding descriptions, specifically see the arrangement of the CRT sensor module which is shown in Fig 1B and corresponding description of US 6,685,635 which is incorporated by reference in Shani as stated in e.g. [0154]; Examiner notes that the various disclosed arrangements of the CRT sensor module vary by the type of color sensor used, such as a color video camera or a photodiode, for example; also see Figs. 2-3 and corresponding descriptions), the method comprising: 
providing a mobile device (system 10 can be an integral device e.g. hand-held device that is compact and portable [0138]; col. 6, l. 1-21 of US 6,685,635) comprising a camera (color sensor [0057] which can be a color video camera as shown in Fig. 1B and corresponding description, e.g. col. 5, l. 20-24, col. 6, l. 1-10 in US 6,685,635) and a camera light source configured to emit light toward the finger (light source 501, Fig. 3 and corresponding description), the mobile device further comprising a display component (display unit 400 in Fig. 1(c); 
operating the camera light source to illuminate the finger (“Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. The degree of reflection from interior layer 507 is inversely related to blood flow in the capillaries under pressure inasmuch as blood absorbs light, the more blood in the capillaries the lesser is the reflected light.” [0143]) at least proximate to the point where the finger is pressing against the camera (“Transparent rigid layer 505 of module 500 is pressed into contact with the exterior layer 506 of the skin. Pressure is applied automatically on the external housing 502 toward the skin surface in a perpendicular direction by means of a suitable actuator (not shown). The external housing delivers the pressure to the transparent rigid layer 505 which transfers it through exterior layer 506 to the interior layer 507 of the skin containing most of the subcutaneous blood vessels (capillaries).” [0142]; Figs. 2-3 and corresponding descriptions), wherein at least some of the light emitted from the camera light source reaches a field-of-view of the camera (Fig. 3 and corresponding description, e.g. [0141]-[0144], specifically see “Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. [...] The reflected light is aggregated by light sensor 503” [0143]-[0144]; Figs. 4-5 and corresponding descriptions);
measuring an optical signal (image acquisition) using the mobile device (system 10 can be an integral device e.g. hand-held device that is compact and portable [0138]; col. 6, l. 1-21 of US 6,685,635), wherein the optical signal is measured over a time interval encompassing a measurement associated with the finger (Images are acquired of the skin area of a finger to derive a signal representative of the wavelength of light. Images are acquired from an initial time point when no pressure is applied to the finger to obtain a base-line color measurement, through a time of maximum whitening once pressure is applied to the finger and to a time point when the signal has returned to the same as the original value after releasing pressure. [0097]- [0105]; also see [0037]);
calculating the CRT based on analysis of the measured optical signal ([0105]); and
displaying the CRT on the display component ([0109]). 
Shani also discloses using one or more built in motors for applying standardized pressure to the subject’s finger wherein the one or more built in motors are controlled by the electronic processor (actuator [0142]; also see [0054], [0074]).
Shani fails to disclose a rigid cuff, wherein the rigid cuff comprises one or more built in servo motors for applying standardized pressure to the finger.
However, Shani teaches, in a different embodiment designated “200”, a blood pressure sensor module 800, e.g. see Fig. 15 and corresponding description, which is integrated with the CRT sensor module 500. The blood pressure sensor module 800 comprises a pressure cuff 860. Shani teaches in [0182]: “The pressure applied by the cuff 860 is controllable, for example via processor 608, by means of the output of plethysmograph 840, which drives a servo-loop or the like to modify the cuff pressure such as to keep the output from the plethysmograph 840 substantially constant.”. 
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with a rigid cuff, wherein the rigid cuff comprises one or more built in servo motors for applying standardized pressure to the finger as taught by Shani in a different embodiment designated “200” in order to ensure the standardized pressure is applied constantly and consistently to the finger ([0182] of Shani).
Shani modified by a different embodiment designated “200” fails to disclose the rigid cuff being clipped to the mobile device over the camera such that the rigid cuff is configured to shield the finger from environmental light.
However, Segman teaches, in an analogous field of endeavor (e.g. optical measurements of blood characteristics, Abstract), an apparatus with a chamber for a finger, i.e. cuff, (see apparatus 2 and chamber 30 in Figs. 1, 3 and corresponding descriptions) that is clipped (“It will also be appreciated that the connection of the apparatus of the present invention and the host device may be achieved by substantially any suitable means known such as, but not limited to, hook and loop arrangements, clamps, clips and elastic bands, all of which may interact directly with the host device, or alternatively with a protective cover deployed on the host device.” [0042]) to a mobile device over a camera (“There are numerous consumer devices in use today that include a digital sensor, a CPU and display. Such devices include, but are not limited to, cellular telephone, digital cameras and computers having either a built-in camera or the ability to have a digital camera attached such as by a USB port. Any of these devices therefore, can act as host a device for as apparatus that utilizes the existing digital sensor, CPU and display” [0004], [0012] Figs. 1, 3 and corresponding descriptions) such that the cuff is configured to shield the finger from environmental light (e.g. see Figs. 1, 3, and corresponding descriptions, Examiner notes that although Segman discloses an embodiment of the cuff including a hole to allow ambient light into the chamber, other embodiments utilize man-made light instead of a hole and thus would shield the finger from ambient, i.e. environmental, light)
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with the rigid cuff being clipped to the mobile device over the camera such that the cuff is configured to shield the finger from environmental light as taught by Segman in order to provide a means for measuring blood characteristics that is readily available to consumers and requires little modification ([0004], [0012], [0033] of Segman).
Shani also fails to disclose wherein the camera and the camera light source are arranged side-by-side on an outer surface of the mobile device.
However, Benaron teaches, in an analogous field of endeavor (e.g. blood characteristic optical sensing using mobile devices and wearables, Abstract), wherein the camera (“smartphone camera image detector 141” in Fig. 1, re-produced in part below, and corresponding description) and the camera light source (“illuminator 103” in Fig. 1 and corresponding description) are arranged side-by-side on an outer surface (see Fig. 1 and corresponding description) of the mobile device (“smartphone 101” in Fig. 1 and corresponding description).

    PNG
    media_image1.png
    430
    370
    media_image1.png
    Greyscale

The examiner notes that claim 28 is directed to the same apparatus disclosed by Shani except that the camera and camera light source are not arranged side-by-side on an outer surface of the mobile device. It has been held that merely rearranging parts only requires a routine skill in the art. Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with wherein the camera and the camera light source are arranged side-by-side on an outer surface of the mobile device as taught by Benaron in a similar manner set forth above mutatis mutandis (see MPEP 2144.04). 
Regarding claim 15, Shani modified by Segman and Benaron discloses the limitations of claim 14 as stated above. Shani further discloses using at least one of a red, green, and blue component (RGB video signal in col. 7, l. 45-48 of US 6,685,635) of a camera image stream to determine color changes in the finger (Fig. 3A and corresponding description of US 6,685,635 showing that CRT value is based on changes in signal values representative of color changes).
Regarding claim 16, Shani modified by Segman and Benaron discloses the limitations of claim 14 as stated above. Shani further discloses wherein the measurement of the optical signal from the finger using the camera further includes illuminating the finger during the measurement using the camera light source (“Light rays emitted from light source 501 penetrate into the skin into this layer 507 and are partially reflected back in direction “B”, into the internal housing 504. The degree of reflection from interior layer 507 is inversely related to blood flow in the capillaries under pressure inasmuch as blood absorbs light, the more blood in the capillaries the lesser is the reflected light.” [0143], Fig. 3 and corresponding description). Shani fails to disclose wherein the camera light source is offset laterally from the camera. Examiner notes that Shani does however teach a blood oxygenation sensor module 700, Fig. 2 and corresponding description, in which a light emitter 720 and a photodetector 740 are offset laterally.
However, Benaron teaches, in an analogous field of endeavor (e.g. blood characteristic optical sensing using mobile devices and wearables, Abstract), a smart phone with an illuminator (camera light source) and an image camera detector (camera) in [0122]. The illuminator 103 is offset laterally from the image camera detector 141 as shown in Fig. 1.  Benaron also teaches that data is collected from the camera detector while the illuminator is turned on in [0145].
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani with wherein the camera light source is offset laterally from the camera as taught by Benaron in order to provide blood characteristic sensing in easily accessible and cost effective devices such as cell phones ([0025] of Benaron).
Regarding claim 17, Shani modified by Segman and Benaron discloses the limitations of claim 14 as stated above. Shani further discloses an integrated motor to automatically depress the patient’s finger with a specified amount of force (actuator [0142]; also see [0053], [0054], [0074]). Shani fails to disclose wherein the mobile device is further configured to control the rigid cuff by controlling the servo motor such that the servo motor depresses the finger with a specified amount of force.
However, Shani teaches, in a different embodiment designated “200”, a blood pressure sensor module 800, e.g. see Fig. 15 and corresponding description, which is integrated with the CRT sensor module 500. The blood pressure sensor module 800 comprises a pressure cuff 860. Shani teaches in [0182]: “The pressure applied by the cuff 860 is controllable, for example via processor 608, by means of the output of plethysmograph 840, which drives a servo-loop or the like to modify the cuff pressure such as to keep the output from the plethysmograph 840 substantially constant.”.
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani modified by Segman with wherein the mobile device is further configured to control the rigid cuff by controlling the servo motor such that the servo motor depresses the finger with a specified amount of force as taught by Shani in a different embodiment designated “200” in order to ensure the standardized pressure is applied constantly and consistently to the finger ([0182] of Shani).
Regarding claim 19, Shani modified by Segman and Benaron discloses the limitation of claim 14 as stated above. Shani further discloses wherein the optical signal is measured by acquiring video images or still images of the finger using the camera (RGB video signal in col. 7, l. 45-48 of US 6,685,635) and CRT is calculated by analyzing the video images or still images of the finger and wherein the CRT is calculated as an amount of time elapsed until the finger returns to its baseline color after being pressed or squeezed (Images are acquired of the skin area of a finger to derive a signal representative of the wavelength of light. Images are acquired from an initial time point when no pressure is applied to the finger to obtain a base-line color measurement, through a time of maximum whitening once pressure is applied to the finger and to a time point when the signal has returned to the same as the original value after releasing pressure. [0097]- [0105]; also see [0037]; also see Fig. 3A and corresponding description of US 6,685,635 showing that CRT value is based on changes in signal values representative of color changes).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shani in view of Segman and Benaron as applied to claim 14 above and further in view of Visvanathan et al. (US 2015/0031965, filed July 28, 2014) (hereinafter “Visvanathan”).
	Regarding claim 20, Shani modified by Segman and Benaron discloses the limitations of claim 14 as stated above but fails to disclose wherein the mobile device classifies the CRT into a classification group as `very low`, `low`, `normal`, `high`, or `very high`.
	However, Visvanathan teaches, in an analogous field of endeavor (e.g. optically monitoring physiological parameters, Abstract), classifying determined blood pressure values into physiological parameter bins that can be “"very low", "low", "normal", "high", and "very high".” in [0094]. ECG values can also be similarly classified as described in [0095].
	Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Shani modified by Segman with wherein the mobile device classifies the CRT into a classification group as `very low`, `low`, `normal`, `high`, or `very high` as taught by Visvanathan in order to monitor physiological parameters in an indicative manner ([0093] of Visvanathan).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            					/SERKAN AKAR/                                                    Primary Examiner, Art Unit 3793